PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,857,624
Issue Date: 27 Aug 2019
Application No. 35/502,888
Filing or 371(c) Date: 10 Apr 2017
Attorney Docket No. 61333-02
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.182, filed February 1, 2021, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

The original Letters Patent was successfully delivered to the correspondence address of record. It was damaged after it was delivered to the correspondence address of record. Therefore, a petition fee is required to issue duplicate Letters Patent. As authorized, the $210 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3230.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at 571-272-4200. 

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
cc:	Kimberly House, Randolph Square, 9th Floor, Room D33, (Fax No. 571-270-9958)